PER CURIAM.
It indisputably appears that this action for legal malpractice (arising from the ap-pellee’s alleged failure to prosecute appellants’ action for personal injuries within the appropriate statute of limitations) was filed well within two years of the dismissal of the limitations-barred personal injury action and this court’s affirmance of that dismissal. Therefore, to the extent that appellants’ amended complaint was dismissed below as being without the two-year limitations period fixed for such an action,' see § 95.11(4)(a), Fla.Stat. (1979), such dismissal was error. There being no other discernible basis for the order of dismissal, the order is reversed and the cause remanded for further proceedings.
Reversed and remanded.